Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dabra et al. (US 20170223267 A1, hereinafter “Dabra”), in view of Takahashi et al. (US 20120274798 A1, hereinafter “Takahashi”).

Regarding claim 1, Dabra teaches a method for local automatic white balance (AWB) of wide dynamic range (WDR) images (Fig. 1), the method comprising: 
collecting statistics for local AWB by an image signal processor (ISP) from a first WDR image generated by the ISP (Fig. 1, [0017]: signal processing chain 100 for WDR raw image processing); Figs. 1-2, [0018]: statistics generation block 120 is for generating statistics for camera control (e.g., auto exposure, auto white balance (WB) and autofocus) across a first WDR frame and at least a second WDR frame), 
Dabra does not teach receiving, by the ISP, a plurality of local gain lookup tables (LUTs), one for each color channel, wherein the plurality of local gain LUTs is generated using the statistics; and wherein the gain value for the pixel is determined by the ISP using the local gain LUT for the color channel of the pixel.
However, Takahashi discloses receiving, Fig. 5, [0118]-[0119]: white balance calculation unit 230 calculates, for each channel, a white-balance gain of the reference image held in the reference mosaic image holding unit 111. A channel gain calculation unit 250 calculates a gain FS(p), for each channel for color balance adjustment. The gain FS(p) is a gain value for each channel for converting the illumination components of the processing target image); 
and applying, Figs. 5&10, [0119]: channel gain application unit 260 applies the gain calculated by the channel gain calculation unit 250 to each channel of a processing target image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Takahashi white balance steps such that Dabra auto white balance process, further includes the steps of  “receiving, by the ISP, a plurality of local gain lookup tables (LUTs), one for each color channel, wherein the plurality of local gain LUTs is generated using the statistics; and wherein the gain value for the pixel is determined by the ISP using the local gain LUT for the color channel of the pixel”. The suggestion/ motivation for doing so would be to remove influences due to illumination components from a plurality of images with a different illumination environment and to generate an image having high color reproducibility provide (Takahashi: [0007]).

Regarding claim 7, Dabra teaches a system-on-a-chip (SoC) (Figs. 1-2) comprising: 
an image signal processor (ISP) configured to collect statistics for local automatic white balance (AWB) from wide dynamic range (WDR) images (Fig. 1, [0017]: signal processing chain 100 for WDR raw image processing) and to apply a gain value to each pixel of a WDR image generated by the ISP, Fig. 1, [0018]: statistics generation block 120 is for generating statistics for camera control (e.g., auto exposure, auto white balance (WB) and autofocus) across a first WDR frame and at least a second WDR frame); 
a memory configured to store software instructions implementing a local automatic white balance (AWB) gain computation algorithm that generates a ; and at least one processor coupled to the memory to execute the software instructions (Figs. 1-2, [0027]: signal processing chain having an associated memory storing a plurality of algorithms including digital gain/WB).
Dabra does not teach wherein the gain value to be applied to a pixel is determined by the ISP using a local gain lookup table (LUT) for a color channel of the pixel. The local automatic white balance (AWB) gain computation algorithm that generates a local gain LUT for each color channel using statistics.
However, Takahashi discloses wherein the gain value to be applied to a pixel is determined by the ISP using a local gain lookup table (LUT) for a color channel of the pixel. The local automatic white balance (AWB) gain computation algorithm that generates a local gain LUT for each color channel using statistics (Fig. 5, [0118]-[0119]: white balance calculation unit 230 calculates, for each channel, a white-balance gain of the reference image held in the reference mosaic image holding unit 111. A channel gain calculation unit 250 calculates a gain FS(p), for each channel for color balance adjustment. The gain FS(p) is a gain value for each channel for converting the illumination components of the processing target image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Takahashi white balance steps such that Dabra auto white balance process, further includes the steps of  “wherein the gain value to be applied to a pixel is determined by the ISP using a local gain lookup table (LUT) for a color channel of the pixel. The local automatic white balance (AWB) gain computation algorithm that generates a local gain LUT for each color channel using statistics”. The suggestion/ motivation for doing so would be to remove influences due to illumination components from a plurality of images with a different illumination environment and to generate an image having high color reproducibility provide (Takahashi: [0007]).

Regarding claim 8, the Dabra and Takahashi combination teaches the SoC of claim 7, Takahashi discloses wherein the ISP is further configured to determine the gain value to be applied to a pixel based on a local AWB gain value from the local gain LUT for the color channel of the pixel, wherein the local AWB gain is located in the local gain LUT for the color channel of the pixel using an intensity value for the pixel calculated by the ISP ([0118]: The channel gain calculation unit 250 calculates a gain FS(p), for each channel for color balance adjustment on the basis of the R, G, and B values of the reference image and the processing target image, and the white balance of the reference image. The gain FS(p) is a gain value for each channel for converting the illumination components of the processing target image.). The suggestion/ motivation for doing so would be to remove influences due to illumination components from a plurality of images with a different illumination environment and to generate an image having high color reproducibility provide (Takahashi: [0007]).

Regarding claim 9, the Dabra and Takahashi combination teaches the SoC of claim 8, Takahashi discloses wherein the ISP is further configured to calculate the intensity value of a pixel as a weighted average of a value of the pixel with at least one neighboring pixel value ([0116]: When a demosaic process is to be performed, the demosaic processing units 221 and 222 may perform a simplified process for performing demosaicing at the position 601 by using the Bayer set 602 of FIG. 4 as a processing unit. The demosaicing method at this time may be a process in which for the pixels of the R and B channels, the pixels are used "as is", and for the pixels of the G channel, an average of two pixels is calculated.). The suggestion/ motivation for doing so would be to remove influences due to illumination components from a plurality of images with a different illumination environment and to generate an image having high color reproducibility provide (Takahashi: [0007]).

Regarding claim 14, Dabra teaches an image signal processor (ISP) (Figs. 1-2), comprising: 
a front end component comprising functionality to merge multiple wide dynamic range (WDR) exposures received from a multi-exposure WDR sensor into single WDR images (Fig. 1, [0017]: signal processing chain 100 providing raw image pixel data to a statistics generation block 120 and to a WDR merge block 140 that implements a disclosed WDR merge algorithm 145); 
a statistics collection component comprising functionality to collect statistics for local automatic white balance from each WDR image; Fig. 1, [0018]: statistics generation block 120 is for generating statistics for camera control (e.g., auto exposure, auto white balance (WB) and autofocus) across a first WDR frame and at least a second WDR frame); Fig. 1, [0018]: statistics generation block 120 is for generating statistics for camera control (e.g., auto exposure, auto white balance (WB) and autofocus) across a first WDR frame and at least a second WDR frame).
Dabra does not teach storage for a plurality of local gain lookup tables (LUTs), one for each color channel; and a local automatic white balance (LAWB) component comprising functionality to determine a local gain value for each pixel in a WDR image based on a local AWB gain value in the local gain LUT for the color channel of the pixel corresponding to an intensity value for the pixel calculated by the LAWB component.
However, Takahashi discloses storage for a plurality of local gain lookup tables (LUTs), one for each color channel (Figs. 5-6, [0128]: gain values for R,B,R are saved in holding units 32X); and a local automatic white balance (LAWB) component comprising functionality to determine a local gain value for each pixel in a local AWB gain value in the local gain LUT for the color channel of the pixel corresponding to an intensity value for the pixel calculated by the LAWB component (Fig. 5, [0118]-[0119]: white balance calculation unit 230 calculates, for each channel, a white-balance gain of the reference image held in the reference mosaic image holding unit 111. A channel gain calculation unit 250 calculates a gain FS(p), for each channel for color balance adjustment. The gain FS(p) is a gain value for each channel for converting the illumination components of the processing target image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Takahashi white balance steps such that Dabra auto white balance process, further includes “storage for a plurality of local gain lookup tables (LUTs), one for each color channel; and a local automatic white balance (LAWB) component comprising functionality to determine a local gain value for each pixel in a WDR image based on a local AWB gain value in the local gain LUT for the color channel of the pixel corresponding to an intensity value for the pixel calculated by the LAWB component”. The suggestion/ motivation for doing so would be to remove influences due to illumination components from a plurality of images with a different illumination environment and to generate an image having high color reproducibility provide (Takahashi: [0007]).

Regarding claim 15, the Dabra and Takahashi combination teaches the ISP of claim 14, Takahashi discloses wherein the LAWB component is further configured to calculate the intensity value of a pixel as a weighted average of a value of the pixel with at least one neighboring pixel value ([0116]: When a demosaic process is to be performed, the demosaic processing units 221 and 222 may perform a simplified process for performing demosaicing at the position 601 by using the Bayer set 602 of FIG. 4 as a processing unit. The demosaicing method at this time may be a process in which for the pixels of the R and B channels, the pixels are used "as is", and for the pixels of the G channel, an average of two pixels is calculated.). The suggestion/ motivation for doing so would be to remove influences due to illumination components from a plurality of images with a different illumination environment and to generate an image having high color reproducibility provide (Takahashi: [0007]).

Allowable Subject Matter
Claims 2-6, 10-13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697